                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                        Case No. [insert]
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 KROHNE, Inc.,

        Defendant.


                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: May 28, 2021                Respectfully submitted,


                                    /s/ David deBruin (No. 4846)
                                    David deBruin (No. 4846)
                                    GAWTHROP GREENWOOD, PC
                                    3711 Kennett Pike, Suite 100
                                    Wilmington, DE 19807
                                    302-777-5353
                                    ddebruin@gawthrop.com

                                    Counsel for Plaintiff
                                    Nitetek Licensing LLC




                                                 1
                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on May 28, 2021, via the Court’s CM/ECF system.

                                  /s/ David deBruin (No. 4846)
                                  David deBruin (No. 4846)




                                               2
